Citation Nr: 1645669	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a chronic neurological disability of the left lower extremity.

4.  Entitlement to service connection for a chronic bilateral hip disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION


The Veteran had active service from October 1998 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2012, June 2014, and January 2016.  The issues of entitlement to service connection for chronic prostatitis as well as neurological disorders of the right lower extremity, left lower extremities, and left hip came back before the Board on Remand from the United States Court of Appeals for Veterans Claims regarding the Board decision rendered in June 2014.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a chronic neurological disability of the left lower extremity and entitlement to service connection for a chronic bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic prostatitis was not manifested during service and is not otherwise related to the Veteran's active service.

2.  Chronic sinusitis was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Chronic sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As noted above, the issues of entitlement to service connection for chronic prostatitis as well as neurological disorders of the right lower extremity, left lower extremities, and left hip came back before the Board on Remand from the United States Court of Appeals for Veterans Claims regarding the Board decision rendered in June 2014.  

Pursuant to the Board's December 2012 Remand, the Appeals Management Center (AMC) attempted to obtain the Veteran's complete service treatment records, advised the Veteran by letter of the alternate evidence he could submit to support his claims, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's June 2014 Remand, the AMC provided the Veteran with Authorization and Consent forms so that VA could obtain outstanding private treatment records for sinusitis, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's January 2016 Remand, the AMC obtained outstanding VA treatment records, provided the Veteran with Authorization and Consent forms so that VA could obtain outstanding private treatment records for prostatitis, scheduled the Veteran for a VA urological examination for chronic prostatitis, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2012, June 2014, and January 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008, October 2008, April 2009, and December 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran's service treatment records have not been located.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.   VA notified the Veteran to advise him of that his service treatment records had not been received, explained the efforts made to obtain the service treatment records; asked the Veteran to provide them if he had them in his possession, and provided him with suggestions of alternative documents which could substitute for service treatment records.

There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether chronic sinusitis or chronic prostatitis is factually shown during service.  The Board concludes they were not.  

Private treatment records indicate that the Veteran was diagnosed as having sinusitis in November 2007 and was treated with Omnicef daily for seven days and with Sudafed twice a day.  On the Report of Medical Assessment completed by the Veteran in August 2008 for the purpose of separation, he reported prostatitis which caused him to miss duty for 24 days and that he had been treated by a health care provider for prostatitis and loss of feeling in is right and left legs.  The examiner noted that the Veteran's medical record was unavailable, that the comments could not be verified, and that there were no significant chronic conditions.   

Despite diagnosis of sinusitis and treatment of prostatitis during service, the Board cannot conclude a "chronic" sinusitis or prostatitis condition was incurred during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Further, on the Report of Medical History completed by the Veteran in August 2008 in conjunction with his separation physical, the veteran denied ever having sinusitis.   

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In the September 2015 Joint Motion for Partial Remand, the parties, the Secretary of VA and the Veteran, agreed that the Board erred when it relied on the May 2009 VA examiner's finding that laboratory tests were normal in concluding that there was no pathology to support a diagnosis of chronic prostatitis even though the Veteran complained of frequent urination, reported being diagnosed with prostatitis in 2007, and indicated that his symptoms ebbed and flowed.  The parties also agreed that the Board failed to discuss the competency and credibility of the Veteran's lay statements and whether his statements were probative of a post-service diagnosis of chronic prostatitis despite examination in May 2009.  

At the May 2009 VA examination, the Veteran reported being diagnosed with chronic prostatitis/prostate gland, infections, hypertrophy and that the condition had existed since 2007.  The Veteran reported that during the day, he urinated eight times at intervals of two hours and that during the night he urinated twice at intervals of three hours.  The Veteran denied having problems starting urination, having urinary incontinence, and having impotence.  Urinalysis was absent of protein, sugar, RBC, hyaline casts, and granular casts.  The rectal examination findings were normal including examination of the prostate.  The examiner, a VA physician, indicated that there was no diagnosis because there was no pathology to render a diagnosis.  It was noted that Veteran complained of urinary incontinence with respect to his lumbosacral spine condition, but the examiner noted that there was no evidence of staining or leakage on examination.     

The Veteran testified in September 2010 that he was treated for prostatitis during service and was told by his doctor that it was something that he would have for life.  

The Veteran underwent VA examination in March 2016 at which time the examiner noted that the Veteran had been diagnosed with acute prostatitis in 2007.  At that time, the Veteran denied any recurrence of prostate symptoms while in the service or since separation and denied any urinary symptoms at that time.  The examiner noted that the Veteran had been symptom free and without medical documentation of any urological conditions for nine years.  The examiner opined that it was less likely as not that the Veteran had a chronic prostatitis condition related to his prostatic infection while in the service and more likely as not that the Veteran never had chronic prostatitis at all.  The examiner explained that two weeks of symptoms that then resolved in one week of antibiotic therapy, without any recurrence in nine years, was not a chronic condition but an acute, resolved infection.  The examiner noted that at the time of separation, the examiner noted, "no significant chronic conditions" and the Veteran documented that he was "treated for prostatitis 9 mo[nth]s ago."  The examiner noted that the Veteran had had no further symptoms. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had chronic prostatitis during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).

With respect to the Veteran's lay statements, the Board finds him not to be credible as his statements have been inconsistent.  At the May 2009 VA examination, the Veteran reported that during the day, he urinated eight times at intervals of two hours and that during the night he urinated twice at intervals of three hours.  At the March 2016 VA examination, he denied any recurrence of prostate symptoms while in the service or since separation.  

With respect to sinusitis, at the May 2009 VA examination, the Veteran reported being diagnosed with chronic sinusitis and stated that the condition had existed since fall 2005.  The Veteran reported sinus problems occurring once per year with the nonincapacitating episode lasting for four weeks at which time he suffers interference with breathing through the nose, hoarseness of the voice, and crusting but no purulent discharge from the nose, pain, or headache.  The Veteran reported being treated with Claritin for allergy with good response and no side effects.  No long-term antibiotic treatment has been required.  Physical examination demonstrated that the nasal septum was at midline, the oral cavity revealed no lesion, and dentition was grossly intact.  X-rays of the sinuses were within normal limits.  The VA examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis. 

The Veteran testified in September 2010 that he had sinus problems daily which never went away and that he took Flonase. 

Again, with respect to the Veteran's lay statements, the Board finds him not to be credible as his statements have been inconsistent.  At the May 2009 VA examination, the Veteran reported being diagnosed with chronic sinusitis and stated that the condition had existed since Fall 2005 and that he suffered sinus problems occurring once per year.  Yet, on the Report of Medical History completed by the Veteran in August 2008 in conjunction with his separation physical, he denied ever having sinusitis.     
   
Because the evidence shows that the Veteran has not had chronic sinusitis during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn, 19 Vet. App. at 431.


ORDER

Entitlement to service connection for chronic prostatitis is denied.

Entitlement to service connection for chronic sinusitis is denied.


REMAND

With respect to the remaining issues on appeal, the parties to the Joint Motion for Partial Remand agreed that the Board failed to properly discuss whether the Veteran had a current disability when it denied service connection for neurological disorders of the left lower extremity and noted that a claimant had a current disability if he "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The parties also agreed that the Board's statement of reasons or bases for its denial of service connection for neurological disorder of the left hip was deficient as it did not consider the May 2007 private medical record that was potentially relevant and material to the left hip claim insofar as it reported the Veteran's complaint of low back pain, tingling in the right leg, and pain in both legs.

Private medical records indicate that the Veteran was seen in May 2007 with complaints of low back pain, right leg pain with buttock pain and tingling going into the calf and plantar aspect of the right foot.  After physical examination and x-rays, he was diagnosed as having lumbar herniated nucleus pulposus, intermittent radiculopathy, and pilonidal cyst.  The physician noted that he felt that the Veteran was symptomatic from the cyst but also from disk disease and recommended an MRI to make sure that the Veteran did not have any severe compression of the nerve.  The physician noted that there was some overlay between the area of the cyst as well as the Veteran's pain and thought that an MRI would help to delineate where the predominance of his pain was coming from.  MRI impression was that there was thought to be minimal facet arthropathy and no other gross abnormalities.  Progress Notes in June 2007 indicate impression included right lower extremity radicular pain.  In July 2007, impression included right sided sacroiliitis.  

X-rays of the lumbar spine in July 2008 showed mild narrowing at L5-S1.  Impression was low back pain with sciatica, right more than left.  

At the May 2009 VA examination, the Veteran reported being diagnosed with a neurologic disorder of the bilateral lower extremities which had existed since fall
2005.  The Veteran reported that the parts of his body affected included his lower back, hips, right leg, and right foot and that there was constant tingling, numbness, abnormal sensation, pain, weakness of the affected parts, and inability to twist or bend which increased with physical activity.  The Veteran reported that he was treated with four Cortisone injections, one every three months from 2006 to 2007.  These injections were noted to increase pain when local numbing wore off.  Physical examination demonstrated that motor function, sensory function, and reflexes were within normal limits.  The VA examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis. 

The Veteran also reported being diagnosed with a bilateral hip condition which had existed since fall 2005.  The Veteran reported that the hip condition was due to injury and that it occurred as a result of repetitive activity.  The Veteran reported constant 9/10 pain localized in the hips, more right than left, which he characterized as burning, aching, sharp and sticking  elicited by physical activity, relieved by rest, but never completely relieved.  He also reported weakness, stiffness, giving way, lack of endurance, and fatigability.  The Veteran reported that medication side effects were terrible and that he was treated with Cortisone injections.  Physical examination demonstrated tenderness of the right hip but no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation of either hip.  The Veteran demonstrated flexion to 125 degrees; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees.  Bilateral joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the hips were within normal limits.  The VA examiner diagnosed the Veteran as having right hip bursitis.

The Veteran testified in September 2010 that his hips and lower extremity problems were all tied in together and related to the cyst.  The Veteran testified that the pain, numbness, cold, and hot flashes begin at about his belly button and goes down.   

The Veteran underwent VA examination in January 2013 to the purpose of determining etiology of Veteran's complaints of upper extremity neurological symptoms.  The physical examination was conducted for all peripheral nerves.  The examiner noted that the Veteran did not have lower extremity pain or numbness.  Muscle strength testing, reflex testing, and sensory testing of the lower extremities were normal.  The examiner determined that all lower extremity nerves were normal.  

A VA medical opinion was rendered in January 2016 with respect to the Veteran's right hip diagnosis.  After review of the claims file, the examiner opined that the Veteran's right hip pain was at least as likely as not related to his lumbar strain in service.  The examiner also found that there was no evidence of bursitis.   

The Veteran underwent VA examination in March 2016 at which time he had a normal gait.  He was able to squat down (to knee flexion of 140 degrees bilaterally) and raise himself back up three times without difficulty.  He had normal heel and toe walking.  Straight leg raising was normal and equal bilaterally.  Patellar and
Achilles reflexes were normal and equal bilaterally.  Sensory point testing was normal and equal bilaterally over the lower extremities.  Monofilament testing over the lower extremities was equal and normal bilaterally.  There was no evidence of sensory or motor loss in the lower extremities.  There is no evidence of radiculopathy.  Lumbar spine and hip range of motion were normal.  Strength and coordination were normal.  There was no objective evidence of pain during the examination; all complaints were subjective.  The examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy and noted that there was no evidence of a lower extremity peripheral neuropathy on that day's examination or on the last QTC examination in 2009.  

The Veteran also denied any hip pain, dysfunction, and hip condition on either side.  The Veteran stated that his complaint was pain that originated in his low back which then radiated into his legs bilaterally "all the time."  The Veteran reported that it did not affect his buttocks or hips.  The leg pain was in lateral and posterior thighs which continued down into both posterior calves, did not involve his shin area, and involved his feet and the lateral three toes of each foot.  The Veteran denied any injury or accident associated with the condition and stated that he thought it started about 2005-2006 while he was in the Navy.  The Veteran related his low back and bilateral leg pain to surgical treatment he had for a pilonidal cyst that he developed during his service.  The Veteran reported that he had had several drainage procedures when his cyst would flare up and eventually had two surgeries on it with removal.  

The Veteran underwent VA examination in April 2016 at which time the Veteran was diagnosed as having intervertebral disc syndrome bilateral sciatic nerve.  The Veteran reported mild constant pain; moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the lower extremities.  Muscle strength testing was normal, reflex testing was normal, and sensory examination showed decreased sensation at the thigh/knee and foot/toes.  The examiner noted that based on symptoms and findings from the examination, the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally.  The examiner noted that diagnosis was largely based on history as given by the Veteran and that nerve conduction studies would be helpful to confirm the diagnosis.  

The Board finds that with respect to the Veteran's complaints of hip and lower extremity pain, paresthesias, and numbness, he should be provided an opportunity to report for more thorough VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an orthopedist.  The orthopedist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The orthopedist should identify all current chronic hip disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service or to service-connected disability.  

2.  The Veteran should be afforded a VA examination with a neurologist.  The neurologist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished, to include an electromyography (EMG)/nerve conduction study.  

The neurologist should identify all current chronic nerve disorders of the left lower extremity and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service or to service-connected disability.

3.  The examiners should be advised that service connection has been established for major depression and anxiety disorder, lumbar strain, tinnitus, right carpal tunnel syndrome, left eye disorder, tuberculosis, status post pilonidal cyst removal with scar, neurological disorder of the right lower extremity.  The examiner should also be advised that it would be helpful if they would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


